Order, entered on April 10, 1964, unanimously modified, on the law and the facts, without costs, to deny application of infant claimant for leave to serve a late notice of claim, and the application is in all respects denied, without costs. Where, as here, the infant had counsel within the statutory 90-day period prescribed by subdivision 5 of section 50-e of the General Municipal Law for the filing of a notice of claim and the failure to timely file a notice appears to be due to the inadvertence of counsel, it is settled in this Department that such failure does not occur “by reason of” the disability of infancy so as to permit an extension of the statutory period. (Matter of Goglas v. New York City Housing Auth., 13 A D 2d 939, affd. 11 N Y 2d 680; Matter of Odom v. New York City Housing Auth., 17 A D 2d 770.) Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.